Porter, J.

delivered the opinion of the court.
The curator of the estate refused to admit as a debt against it, a claim set up by the plaintiff on a promissory note executed by the intestate some time previous to his decease. It was found among the papers of one Landreaux, who had formerly been connected with the plaintiff in business, and the name of the maker was erased. No account is given how it came into the possession of this person ; nor is there any evidence of payment. Proof is given that two other notes found in the pocket-book of Landreaux at the same time, had the names of the makers erased, and that one of these notes was unpaid.
There is evidence on record tending to show from the habits and pecuniary means of the deceased, that the obligation must have been discharged ; and there is testimony on the other side to raise a probability that it has not. The judge of the first instance decided against the plaintiff, and he has appealed.
The counsel have referred us to Touillier, in order to establish that erasures made by a third party cannot affect the rights of the proprietor of the obligation. This is undoubtedly true. But the writer suggests the difficulty which is common to all cases of this kind, namely, to prove that the erasure was made by a third party. Of that fact we have no testimony here. Unless the contrary be shown, Landreaux must be *57presumed to have been the agent of the plaintiff. After an attentive consideration of the evidence, our minds are left in doubt whether the note was paid or not, and under such circumstances we do not feel authorised to reverse a judgment pronounced by a tribunal which knew the parties and the witnesses.
It is, therefore, ordered, adjudged and decreed* that the judgment of the Probate Court be affirmed* with Costs.